CONCURRING OPINION
I concur in the result reached, but I do not believe the decision can be grounded on Metropolitan Life Ins. Co. v.Glassman (1947), 224 Ind. 641, 70 N.E. 2nd 24.
In that case, as in this one, the question was whether death resulted from accident or suicide. In that case our Supreme Court said: "From the evidence of a bruised forehead, the cinders in the mouth of decedent and the scratches on his hands, the jury could have inferred that he violently came in contact with the floor of the garage and attempted to arise." So a majority of the court apparently felt that from the facts quoted the jury could *Page 455 
infer that the deceased had started the engine, stepped out of the automobile, fallen to the floor, unsuccessfully attempted to arise, and so was accidently asphyxiated. Thus, the court based its holding on the proposition that death by accident was affirmatively inferable from the physical position of the body and its condition and appearance alone.
Such does not seem to me to be the case here. An examination of the evidence persuades me it was entirely impossible for the jury to determine from the position, condition and appearance of Mr. Nichol when Miller found him, and giving full consideration to the setting in which he was found, whether the wound was accidental or self-inflicted. Indeed, it seems impossible to logically reconstruct the occurrence on the basis of either accident or suicide, yet both parties admit the death was not homicidal. So I think a consideration of that part of the evidence just referred to leaves the possibility of accident on an equal footing with the possibility of a self-inflicted wound. That evidence is not sufficient to support an inference of either, and if the evidence went no further the case would have to be reversed under the Van Wey case.
But I do not believe the Supreme Court, by its opinion in the Glassman case, meant to say that the rule of the Van Wey or of the Orey case applies in all cases involving "accident or suicide."
In this court the Glassman case (65 N.E.2d 503, on rehearing66 N.E.2d 76) was affirmed on the theory that where death admittedly or obviously results from accident or suicide, a legitimate inference sufficient to exclude the hypothesis ofsuicide will have strength enough to support a verdict of death by accident. The Supreme Court did not expressly repudiate that theory. *Page 456 
It did transfer the case and affirm on the entirely different theory above mentioned.
The rule of the Van Wey and Orey cases could not be decisive of all cases involving the question of "accident or suicide." For, as pointed out by Judge Bowen, neither of those cases involved a question of "accident or suicide." Both involved a question of "accident or natural causes." In the first class of cases the presence or absence of intent or purpose goes to the very heart of the inquiry, whereas, in the second the question of intent or purpose is not involved. Cases like Van Wey and Orey, which involve "accident or natural causes," and probably some cases involving "accident or suicide," must necessarily stand almost exclusively on the occurrence itself, and an inference must arise, if at all, out of the facts and circumstances immediately surrounding the event. In cases like this more light is available.
Evidence has always been admitted and considered for the purpose of eliminating as well as establishing the presence of motive, intent or purpose. The elimination of one hypothesis will justify a verdict based on another. For example, even in criminal cases the elimination, by circumstantial evidence, of every reasonable hypothesis of innocence will be sufficient to establish guilt. In determining whether the death of an insured was caused by suicide, various factors, including the presence or absence of a motive, the habits and temperament of the insured, his domestic and social environment, and his pecuniary circumstances, as well as the physical facts surrounding death have always been considered to be of the utmost importance. 29 Am. Jur., Insurance, § 1520, p. 1144; The Travelers' InsuranceCompany v. Nitterhouse (1894), 11 Ind. App. 155, 38 N.E. 1110.
In the Nitterhouse case the fact that the insured had money and friends; that his domestic relations were *Page 457 
pleasant; that he was sober and industrious; and that he never complained of his bad health were held supportive of the presumption against suicide. In Sovereign Camp, etc. v.Haller (1900), 24 Ind. App. 108, 56 N.E. 255, the circumstantial evidence strongly indicated suicide by drowning. The insured's domestic relations were exceedingly unhappy; he drank to excess; and the day he disappeared he was sued for divorce and restrained from entering his home. The court said this (and the other evidence introduced) tended to prove the defense of suicide and a judgment in favor of the beneficiary was reversed. On a retrial of that case a number of witnesses who were not called at the first trial furnished additional evidence relating to the habits, conduct and peculiarities of the insured and described the topography of the bank of the stream in which he was drowned. The additional evidence relating to the habits, conduct and peculiarities of the insured was not set out in the opinion but it seems to have been sufficient to sustain the second verdict in favor of the beneficiary, which must have been based on death other than by suicide. Sovereign Camp, etc. v.Haller (1903), 30 Ind. App. 450, 66 N.E. 186.
In the cases just mentioned the problem was somewhat different, for the burden of proving death by suicide rested on the defendants, but I think they are illustrative of the point I am trying to make.
In this case I do not believe the jury could possibly determine from the physical facts and surroundings alone whether the wound was accidental or self-inflicted. I do believe that other evidence heard by the jury and related in Judge Bowen's opinion was sufficient to justify the jury in finding that, even though the evidence did not indicate the precise manner in which the wound was inflicted, the deceased was without motive, purpose or intent to take his own life. If so, his death was not death *Page 458 
by suicide, however careless or unfortunate he may have been. I think the jury drew that inference; that it furnishes sufficient support for the verdict; and that the verdict should be allowed to stand.
NOTE. — Reported in 86 N.E.2d 311.